Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 10/18/2021 
As per the claims filed 10/18/2021:

Claims 21-40 are pending.
Claim(s) 21, 27, 36 is/are independent claim(s).

Note Regarding Prior Art


Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10990641 (hereinafter Pat. ‘641). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate all the limitations of the present claims. 

21. Pat ‘641 discloses A system for processing and transmitting data indicative of user interactions with a content page, the system comprising: 
[col 19, lines 17-25] and 
a hardware processor in communication with the memory device, the hardware processor being configured to: 
load the content page in an application [col 19, lines 26-27] 
visually present the plurality of elements in the application a first time according to first instructions [col 19, lines 28-29], 
execute second instructions a first time [col 19, line 31], 
as part of executing the second instructions the first time: 
parse the first instructions for first configuration information [col 19, lines 32-34] 
determine, from the first configuration information, to monitor first user interactions with a first set of the plurality of elements [col 19, lines 35-37]and 
initiate monitoring for the first user interactions with the first set of the plurality of elements in the application [col 19, lines 38-40], 
visually present the plurality of elements in the application a second time according to third instructions different from the first instructions [col 19, lines 54-56], 
execute the second instructions a second time [Col 19, lines 61-62] and 
as part of executing the second instructions the second time: 
parse the third instructions for second configuration information [col 19, lines 63-64] 
determine, from the second configuration information, to monitor second user interactions with a second set of the plurality of elements [col 19, lines 65-67] and 
[col 20, lines 1-3].

22. Pat ‘641 discloses the system of claim 21, wherein the first configuration information comprises a selector of the first instructions, and the hardware processor is configured to determine, from the selector, to monitor at least one of the first user interactions with the first set of the plurality of elements [col 19, lines 46-50].

23. The system of claim 21, wherein the first configuration information identifies the first set of the plurality of elements for monitoring [col 19, lines 51-53].

24. The system of claim 21, wherein the first instructions and the third instructions are coded in a style language [col 20, lines 14-15].

25. The system of claim 21, wherein the hardware processor is configured to: detect a user interaction with at least one of the first set of the plurality of elements in the application, generate data indicative of the user interaction, and transmit the data indicative of the user interaction to an electronic device via a computer network[col 19, lines 41-45].

26. The system of claim 21, wherein the hardware processor is configured to receive the first instructions, the second instructions, and the third instructions from an electronic device via a computer network[col 19, lines 41-45].
Claims 27, 36 are rejected under the same rationale as claim 21 above.
Claims 28-35, 37-40 are rejected for similar reasons as claims 22-26 above.

Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin Long (US Pg Pub No. 2015/0161084; Published: 06/11/2015)(hereinafter: Long)  in view of Oliver Unter Ecker et al. (US PG Pub No. 2016/0070813; Published: 03/10/2016)(hereinafter: Unter Ecker).
Note: Long and Unter Ecker were cited in the IDS filed 10/18/2021.



Claim 21:
As per independent claim 21, Long discloses a system for processing and transmitting data indicative of user interactions with a content page, the system comprising: 
a memory device configured to store a content page, the content page comprising a plurality of elements [¶ [0029-0030] client device stores instructions and documents received from server] 
a hardware processor in communication with the memory device, the hardware processor being configured to [¶[0029-30] Client includes a processor in communication with memory]: 
load the content page in a an application [¶ [0039] page received and loaded by a web browser at a client device]. Web browser is an application. 
visually present the plurality of elements in the application according to first instructions [¶ [0039] webpage displayed according to style sheet information].
execute second instructions a first time [¶ [0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated. ¶ [0039] user actions on hyperlinks in the webpage are tracked by the click-tracking engine]. Stylesheet pseudo classes executed.
Determine, from the first configuration information, to monitor firs user interactions with a first set of the plurality of elements [¶ [0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply 
Initiate monitoring for the user interactions with the first set of the plurality of elements in the application [[0066]; monitoring is initiated based on user input (interactions), [0049, 0039]].
Visually present the plurality of elements in the application a second time according to third instructions different from the first instructions [¶ [0039] page received and loaded by a web browser at a client device]. Web browser is an application. Long is not limited to a single page, the process can be repeated on any page.
Execute the second instructions a second time [¶ [0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated. ¶ [0039] user actions on hyperlinks in the webpage are tracked by the click-tracking engine]. Stylesheet pseudo classes executed.
Determine, from the second configuration information, to monitor second user interactions with a second set of the plurality of elements [¶ [0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated. ¶ [0039] user actions on hyperlinks in the webpage are tracked by the click-tracking engine]

Initiate monitoring for the second user interactions with the second set of the plurality of elements in the application [[0066]; monitoring is initiated based on user input (interactions), [0049, 0039]].
Long discloses the CSS code containing the instructions to monitor user input on elements of the webpage. Long failed to specifically disclose as part of executing the second instructions the first time: parse the first instructions for first configuration information; as part of executing the second instructions the second time: parse the third instructions for second configuration information, 
Unter Ecker, in the same field of loading webpages and resources discloses these limitations in that [¶ [0099] the customized style module instance 1240B will parse and compile the augmented style code 1242A into the style generation code 1244A… the style generation code 1244A is JavaScript code that, when executed, injects CSS rules into an application loading (e.g., in a browser)]. Thus, by executing the Javascript code, the style instructions are processed.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the second instruction loading teachings of Long to process the second instructions by parsing the instructions for first configuration information as disclosed by Unter Ecker. The motivation for doing so would have been to increase flexibility by allowing parameterized style rules (e.g., CSS rules) to be easily "finalized" into standard rules for multiple environments/configurations (¶ [0101]).

Claim 22:
wherein the first configuration information comprises a selector of the first instructions and the hardware processor is configured to determine, from the selector, to monitor at least one of the first user interactions with the first set of the plurality of elements. Long, [¶[0049], CSS also includes a number of pseudo-classes that can be used to define styles that are to be applied in response to particular user actions toward an associated element (e.g., links or anchor tags in an HTML document). For example, the ":active" pseudo-class applies a particular style to an element when the user selects or otherwise activates the associated element (e.g., by clicking on the element using a pointing device or touching the element on a touch-sensitive surface). The ":hover" pseudo-class applies a particular style to an element when the user hovers the pointer over the associated element. The ":focus" pseudo-class applies a particular style to an element when the element has just received user input and has an input focus. These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated.]. Pseudo-classes indicate the type of user interactions that are to be monitored i.e. clicking, hovering.

Claim 23:
As per claim 23, which depends on claim 21, Long and Unter Ecker disclose wherein the first configuration information identifies the first set of the plurality elements for monitoring. Long, [¶ [0049], the ":active" pseudo-class applies a particular style to an element when the user selects or otherwise activates the 

Claim 24:
As per claim 24, which depends on claim 21 Long and Unter Ecker disclose wherein the first and third instructions are coded in a style language. Long, [¶ [0046-0049]. The stylesheet used is CSS].

Claim 25:
As per claim 25, which depends on claim 21, Long and Unter Ecker disclose
Detect a user interaction with at least one of the first set of the plurality of elements in the application. Long, [¶ [0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated. ¶ [0039] user actions on hyperlinks in the webpage are tracked by the click-tracking engine]. Many different elements can be monitored.
Generate data indicative of the user interaction. Long, [[0039]When a click 124 is detected by the browser on the client device 102a, the browser interpreting the style specification for the clicked link issues a request 126 to the click-tracking engine 128 for a resource needed to apply the specified style to a clicked link. The needed resource is specified in the style specification by a click-tracking URL referring to a remote server (e.g., the click-tracking engine 128 of the server system 114). The click-
Transmit the data indicative of the user interaction to an electronic device via a computer network. Long, [[0039] When a click 124 is detected by the browser on the client device 102a, the browser interpreting the style specification for the clicked link issues a request 126 to the click-tracking engine 128 for a resource needed to apply the specified style to a clicked link. The needed resource is specified in the style specification by a click-tracking URL referring to a remote server (e.g., the click-tracking engine 128 of the server system 114). The click-tracking URL encodes identifiers for the URL of the clicked result document and the query for which the result page was generated. The request 126 including the click-tracking URL is received by the click-track engine 128]. Data is transmitted to a remote server, via a computer network.

Claim 26:
As per claim 26, which depends on claim 21, Long and Unter Ecker disclose wherein the hardware processor is configured to receive the first instructions, the second instructions, and the third instructions from an electronic device via a computer network. Long, [[0027-0028, 0030, 0034, 0039] client device receives instructions via a computer network from a server computer].

Claim 27:


Claim 28:
	As per claim 28, which depends on claim 27, Long and Unter Ecker disclose further comprising requesting and receiving the content page via a computer network. Long, [[0027-0028, 0030, 0034, 0039] client device receives instructions via a computer network from a server computer].

Claim 29:
	As per claim 29, it is rejected under the same rationale as claim 25 above.

Claim 30:
	As per claim 30, it is rejected under the same rationale as claim 22 above.

Claim 31:
	As per claim 31, which depends on claim 30, Long and Unter Ecker disclose determining, from the selector, a type of the user interactions to monitor for the first set of the plurality of elements. Long, [¶[0049], CSS also includes a number of pseudo-classes that can be used to define styles that are to be applied in response to particular user actions toward an associated element (e.g., links or anchor tags in an HTML document). For example, the ":active" pseudo-class applies a particular style to an element when the user selects or otherwise activates the associated element (e.g., 

Claim 32:
As per claim 32, which depends on claim 30, Long and Unter Ecker disclose determining, from the selector, how to visually present the first set of the plurality of elements. Long, [¶ [0046] The styles of webpage elements (e.g., text, hyperlinks, images, and so on) are specified by a style sheet language or style language…The selector specifies which element (e.g., a link, text, a paragraph, a heading, etc.) in the webpage is to be influenced by the style specification. The property specifies a rendering aspect (e.g., font size, background, position, color, etc.) that is to be influenced by the style specification. The value specifies how exactly the rendering aspect is to be influenced by the style specification. For example, a font size value of "1.5 em" in CSS means "1.5 times the size of the surrounding text."]. 

Claim 33:
determining, from the first configuration information to monitor third user interactions with a third set of the plurality of elements different from the first of the plurality of elements [[0049] These pseudo-classes defined in CSS allow the browser to track certain user action triggers, and apply a particular style when the user action trigger is activated. [0039] user actions on hyperlinks in the webpage are tracked by the click-tracking engine]. Many different elements can be monitored.
Initiating monitoring for the third user interactions with the third set of the plurality of elements in the application [0066; monitoring is initiated based on user
input (interactions)]

Claim 34:
As per claim 34, which depends on claim 27, Long and Unter Ecker disclose wherein the first instructions and the third instructions do not comprise application logic [¶ [0046-49], CSS (style instructions) are used to style HTML). CSS do not comprise application logic.

Claim 35:
As per claim 35, which depends on claim 27, Long and Unter Ecker failed to disclose wherein the content page does not comprise the first or third instructions. However, Long in figure 2 shows the CSS (first and third instructions) code being inline with the HTML code defining the page. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the CSS 

Claim 36:
	As per independent claim 36, it recites a non-transitory physical computer storage comprising computer-executable instructions stored thereon that are executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 37:
	As per claim 37, which depends on claim 36, Long and Unter Ecker disclose wherein the application comprises a browser. Long, [[0030, 0034] application is a browser program].


	As per claim 38, it is rejected under the same rationale as claim 25 above.

Claim 39:
	As per claim 39, it is rejected under the same rationale as claim 22 above.

Claim 40:
As per claim 40, which depends on claim 36, Long and Unter Ecker disclose wherein the beginning of the first instructions is identified by a start tag, and an end of the first instructions is identified by an end tag different from the start tag. Long, [¶ [0047], Figure 2, elements 214a-b are included the CSS portion of code starting by a <style> tag and ending in a </style> tag]].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144